Citation Nr: 1200013	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-30 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial increased rating for an acquired psychiatric disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision that granted service connection and assigned an initial 30 percent rating for an acquired psychiatric disorder.  

The Veteran has submitted evidence indicating that he no longer is able to work due, in part, to his service-connected psychiatric problems.  The Board interprets that evidence as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  In this regard, the Board is cognizant that a TDIU claim is generally considered part of a claim for an increased rating when the TDIU claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the record shows that the Veteran's TDIU claim has already been adjudicated in a February 2008 rating decision, which he has not appealed.  Therefore, the Board finds that the Veteran's TDIU claim has been effectively resolved and that it does not have jurisdiction over that issue.

In the September 2008 Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  A hearing was scheduled for July 2009.  However, the Veteran did not report for the scheduled hearing.  Nor did he provide any reason for his failure to attend or request that the hearing be rescheduled.  None of the notice letters regarding the hearing has been returned as undeliverable.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim.

The Veteran contends that his PTSD and related psychiatric problems have markedly worsened since his most recent VA examination in October 2007.  At that time, he complained of chronic PTSD symptoms, including flashbacks, nightmares, hypervigilance, and avoidance tendencies.  In addition, the Veteran reported a history of depression and anxiety, which had intensified since his initial November 2006 VA examination.  He also complained of cognitive problems, which impaired his ability to perform simple calculations and manage his personal funds.  On contemporaneous mental status evaluation, the Veteran exhibited slow and abbreviated speech patterns.  However, his thought processes appeared rationale and goal-directed, with no evidence of tangentiality, loose associations, or flights of ideas.  Similarly, his mood and affect were all within normal limits.  Moreover, while the Veteran reported occasional episodes of sensory anomalies associated with his PTSD, he did not display any signs of delusions, hallucinations, or other psychotic tendencies.  Nor did he exhibit any active suicidal or homicidal intent.  Based on results of the examination, the October 2007 VA psychologist assessed the Veteran with PTSD and a history of CVA affecting social and industrial capacity.  That examiner then assigned the Veteran a Global Assessment and Functioning score (GAF) of 55-60, which indicated mild to moderate impairment.

Subsequent VA outpatient records, dated from January 2008 to March 2008, show ongoing treatment for PTSD, anxiety disorder not otherwise specified, and major depressive disorder.  Significantly, a treatment note dated in late March 2008 shows that the Veteran was scheduled to undergo individual psychotherapy at the Memphis, Tennessee, VA Medical Center, and group counseling at the Vet Center in Jackson, Mississippi.  However, it is unclear whether the Veteran ever received that additional treatment as no medical records dated since March 2008 have been associated with his claims folder.  Because it appears that there may be subsequent VA medical records containing information pertinent to the Veteran's claim, the Board finds that a remand is necessary in order to obtain those outstanding records.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

A remand is also necessary to afford the Veteran an additional VA examination in support of his claim.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

In this case, the Veteran's most recent VA examination, dated in October 2007, is somewhat stale.  Moreover, the subsequent lay and clinical evidence indicates that his PTSD and other psychiatric problems may have worsened since that time.  Accordingly, the Board finds that there may have been a significant change in the Veteran's condition and, thus, a new examination is necessary to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011).  That new VA examination should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2011).  It should also include specific findings regarding the impact of the Veteran's service-connected psychiatric disability on his occupational and social functioning.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Memphis, Tennessee, and the Vet Center in Jackson, Mississippi, dated since March 2008. 

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the severity of his service-connected acquired psychiatric disorder.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the reports of the Veteran's previous VA examinations, conducted in November 2006 and October 2007, and the lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened.  Additionally, the examiner should report all signs and symptoms of any psychiatric disorder in detail and provide a full multi-axial diagnosis pursuant to DSM-IV, to include a Global Assessment and Functioning (GAF) score.  The examiner should also describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  Finally, the examiner should indicate the number of times, if any, since the date of service connection (July 18, 2006) the Veteran has been hospitalized for psychiatric problems and the duration of each such hospitalization.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


